United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 07-1605
                                ___________

Anthony White,                         *
                                       *
              Appellant,               *
                                       * Appeal from the United States
       v.                              * District Court for the Eastern
                                       * District of Missouri.
Vanessa Boydston, Nurse Pract.,        *
Correctional Medical Services;         * [UNPUBLISHED]
Dianne T. Czarnecki, Nurse,            *
Correctional Medical Services;         *
Mary Chandler, Nurse, Correctional     *
Medical Services; E. Conley,           *
Regional Medical Director, in          *
individual and official capacity;      *
J. Sulltrop, Health Services           *
Administrator, in individual and       *
official capacity; Correctional        *
Medical Services, Medical Care         *
Provider,                              *
                                       *
              Appellees.               *
                                  ___________

                           Submitted: February 15, 2008
                               Filed: March 21, 2008
                               ___________

Before MURPHY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.
       In this 42 U.S.C. § 1983 action, Missouri inmate Anthony White appeals the
district court’s1 adverse grant of summary judgment and interlocutory orders. Having
carefully reviewed the record and considered White’s arguments, we conclude that the
district court properly granted summary judgment on his claims asserting that
defendants were deliberately indifferent to his serious medical needs in treating his
toenail fungus. See Johnson v. Hamilton, 452 F.3d 967, 971-72 (8th Cir. 2006) (de
novo standard of review).

       We further decline to decide whether the district court improperly dismissed
defendant Vanessa Boydston as untimely served, see Moore v. Jackson, 123 F.3d
1082, 1085-86 (8th Cir. 1997), because we conclude that a remand for further
proceedings against her would be futile, as White cannot show that Boydston was
deliberately indifferent to his medical needs, cf. Thornburgh v. Am. Coll. of
Obstetricians & Gynecologists, 476 U.S. 747, 756 n. 7 (1986) (remand not required
in cases of futility), overruled on other grounds by Planned Parenthood of
Southeastern Pennsylvania v. Casey, 505 U.S. 833 (1992); LeMay v. U.S. Postal
Serv., 450 F.3d 797, 799 (8th Cir. 2006) (court may affirm district court’s dismissal
on any basis supported by record).

      We also conclude that the district court did not abuse its discretion in denying
White’s motion for appointment of counsel, see Abdullah v. Gunter, 949 F.2d 1032,
1035 (8th Cir. 1991) (abuse-of-discretion review standard and factors), or grossly
abuse its discretion in denying White’s motions to compel, see Heart of Am. Grain
Inspection Serv., Inc. v. Missouri Dep’t of Ag., 123 F.3d 1098, 1107 (8th Cir. 1997)
(gross-abuse-of-discretion review standard).

      Accordingly, we affirm. See 8th Cir. R. 47B.


      1
       The Honorable Stephen N. Limbaugh, United States District Judge for the
Eastern District of Missouri.
                                         -2-